



Exhibit 10.6
THIRD AMENDMENT TO AMENDED & RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT TO AMENDED & RESTATED CREDIT AGREEMENT (this “Third
Amendment”) dated as of March 19, 2019, by and among Playa Resorts Holding B.V.,
a Dutch besloten vennootschap met beperkte aansprakelijkheid with its corporate
seat in Amsterdam, the Netherlands (the “Borrower”), Playa Hotels & Resorts
N.V., a Dutch naamloze vennootschap with its corporate seat in Amsterdam, the
Netherlands (“Holdings”), each other Guarantor party hereto, Deutsche Bank AG
New York Branch as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) under the Loan Documents and each
Revolving Credit Lender party hereto collectively constituting the Required
Revolving Credit Lenders. Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below.


W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Lenders from time to time party thereto and
the Administrative Agent, among others, are parties to that certain Amended &
Restated Credit Agreement, dated as of April 27, 2017 (as amended, restated,
supplemented or otherwise modified to, but not including, the date hereof, the
“Credit Agreement”);
WHEREAS, the Borrower has notified the Revolving Credit Lenders party hereto
that it is requesting certain amendments to the Credit Agreement with respect to
Section 7.11, as more fully provided herein (the “Amendment Request”);
WHEREAS, each Revolving Credit Lender party hereto by execution and delivery of
this Third Amendment hereby agrees to the terms and conditions of the Amendment
Request;
WHEREAS, in accordance with the provisions of Section 10.01 of the Credit
Agreement and the terms and conditions set forth herein, the parties hereto wish
to effect this Third Amendment with respect to the Amendment Request;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:
“Cap Cana Construction Period” means the period from and including July 1, 2019
through and including June 30, 2020.
“Cap Cana Project” means [the construction and development of the Hyatt Zilara
Cap Cana and Hyatt Ziva Cap Cana in Punta Cana, Dominican Republic.]
“Third Amendment” means the Third Amendment to Amended & Restated Credit
Agreement, dated as of March 19, 2019, among the Borrower, Holdings, the other
Guarantors party thereto, the Administrative Agent and each Revolving Credit
Lender party thereto collectively constituting the Required Revolving Credit
Lenders.
“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.
(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated Secured Net Leverage Ratio Level”.
(c)Section 2.02(a) of the Credit Agreement is hereby amended by deleting clauses
(v) and (vi) thereof and inserting the following in lieu thereof:
“(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so





--------------------------------------------------------------------------------





long as the aggregate amount to be disbursed to all such accounts pursuant to
such Borrowing meets such minimums and multiples) and (vii) with respect to any
Revolving Credit Borrowing during the Cap Cana Construction Period, the
principal amount of proceeds of such Revolving Credit Borrowing to be used in
connection with the Cap Cana Project.”
(d)Section 7.11 of the Credit Agreement is hereby amended by amending and
restating it in its entirety as follows:
“In respect of the Revolving Credit Facility and commencing with the first full
fiscal quarter after the Closing Date and for each fiscal quarter thereafter, if
the aggregate amount of outstanding Revolving Credit Loans (including Swingline
Loans) and Letters of Credit (to the extent not Cash Collateralized or
backstopped) in excess of $10,000,000 exceeds 35.0% of the aggregate Revolving
Credit Commitments under the Revolving Credit Facility, permit the Consolidated
Secured Net Leverage Ratio as of the last day of such Test Period to exceed
4.75:1.00; provided, that, solely for purposes of this Section 7.11, during the
Cap Cana Construction Period (i) the aggregate amount of outstanding Revolving
Credit Loans shall exclude the lesser of (x) $50,000,000 and (y) the aggregate
amount of Revolving Credit Loans borrowed in connection with the development of
the Cap Cana Project after the Third Amendment Effective Date and (ii) the
definition of Consolidated Secured Net Debt shall exclude the lesser of (x)
$50,000,000 and (y) the aggregate amount of Revolving Credit Loans borrowed in
connection with the development of the Cap Cana Project after the Third
Amendment Effective Date; provided further, that, at any time after the Cap Cana
Construction Period, any amounts excluded from the aggregate amount of Revolving
Credit Loans or the definition of Consolidated Secured Net Debt, in each case,
pursuant to the preceding proviso will no longer be excluded for purposes of
this Section 7.11.”
(e)Section 8.01(b) of the Credit Agreement is hereby amended by deleting the
reference to “Revolving Loans” appearing therein and inserting “Revolving Credit
Loans” in lieu thereof.
(f)Section 10.01(b) of the Credit Agreement is hereby amended by deleting the
references to “Revolving Loans” appearing therein and inserting “Revolving
Credit Loans” in lieu thereof.
SECTION 2.    Representations and Warranties.
(a)In order to induce the Administrative Agent and the Revolving Credit Lenders
to enter into this Third Amendment, the Borrower and each other Loan Party
hereby represents and warrants that:
(i)    no Event of Default shall exist as of the Third Amendment Effective Date
or would result immediately after giving effect to this Third Amendment;
(ii)    the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (or, to the extent qualified by materiality, in
all respects) on the Third Amendment Effective Date with the same effect as
though made on and as of the such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true in all material respects as of such earlier date;;
(iii)    it and each other Loan Party has all corporate or other organizational
power and authority to execute and deliver this Third Amendment and to carry out
the transactions contemplated by, and perform its obligations under the Credit
Agreement, as amended by this Third Amendment (the “Amended Agreement”);
(iv)    it and each other Loan Party has taken all necessary corporate or other
organizational action to authorize the execution and delivery of this Third
Amendment and the performance of the Amended Agreement;
(v)    neither the execution or delivery of this Third Amendment nor the
performance by any Loan Party of the Amended Agreement will (i) contravene the
terms of any of the Organization Documents of such Loan Party; (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
(other than as permitted by Section 7.01 of the Credit Agreement) under, or
require any payment to be made under (A) any Contractual Obligation to which
such Loan Party is a party or by which it or any of its property or assets is
bound or (B) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any Law; except with respect to any conflict, breach
or contravention or payment (but not creation of Lien) referred to in clauses
(ii) and (iii), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect; and





--------------------------------------------------------------------------------





(vi)    no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution or delivery of this Third Amendment or
performance by, or enforcement against, any Loan Party of the Amended Agreement,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect, (iii)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect and (iv) any public filing with the
SEC in compliance with applicable Law, including United States Federal and state
securities Laws.
(a)Holdings and each other Guarantor:
(i)    has read this Third Amendment and consents to the terms hereof and hereby
acknowledges and agrees that each of the Guaranty and the Collateral Documents
to which it is a party or otherwise is bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Third Amendment; and
(ii)    acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Third Amendment, such Guarantor is not required
by the terms of the Credit Agreement or any other Loan Document to consent to
the amendments to the Credit Agreement effected pursuant to this Third Amendment
and (ii) nothing in this Third Amendment shall be deemed to require the consent
of such Guarantor to any future amendments to the Credit Agreement.
SECTION 3.    Conditions to Effectiveness of this Third Amendment. This Third
Amendment shall become effective on the date (the “Third Amendment Effective
Date”) when each of the following conditions shall have been satisfied:
(a)no Event of Default exists as of the Third Amendment Effective Date, both
before and immediately after giving effect to the Third Amendment;
(b)all of the representations and warranties of the Borrower and each other Loan
Party contained in the Credit Agreement and the other Loan Documents (including
this Third Amendment) are true and correct in all material respects on the Third
Amendment Effective Date, both before and after giving effect to this Third
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Third Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date); and
(c)the Borrower, Holdings, the other Guarantors, the Administrative Agent and
the Revolving Credit Lenders constituting the Required Revolving Credit Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to the Administrative Agent.
SECTION 4.    Miscellaneous Provisions.
(a)This Third Amendment is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement or the other Loan Documents or
any of the other instruments or agreements referred to therein, or (ii)
prejudice any right or rights which any of the Lenders, the Administrative Agent
or the Mexican Collateral Agent now have or may have in the future under or in
connection with the Credit Agreement, the Loan Documents or any of the other
instruments or agreements referred to therein.
(b)This Third Amendment may be executed in any number of counterparts (including
by way of facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which counterparts when
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.
(c)THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.





--------------------------------------------------------------------------------





(d)By executing and delivering a copy hereof, the Borrower and each other Loan
Party hereby (A) agrees that all Loans shall be guaranteed pursuant to the
Guaranty in accordance with the terms and provisions thereof and shall be
secured pursuant to the Collateral Documents in accordance with the terms and
provisions thereof, and that, notwithstanding the effectiveness of this Third
Amendment, after giving effect to this Third Amendment, the Guaranty and the
Liens created pursuant to the Collateral Documents for the benefit of the
Secured Parties continue to be in full force and effect on a continuous basis,
(B) affirms, acknowledges and confirms all of its obligations and liabilities
under the Credit Agreement and each other Loan Document to which it is a party,
in each case after giving effect to this Third Amendment, all as provided in
such Loan Documents, and acknowledges and agrees that such obligations and
liabilities continue in full force and effect on a continuous basis in respect
of, and to secure, the Obligations under the Credit Agreement and the other Loan
Documents, in each case after giving effect to this Third Amendment and (C)
confirms and agrees that at the time of entering into of any pledge governed by
Netherlands or Curaçao law created pursuant to or in connection with any Loan
Document, it was its intention (and it is still its intention and agreement with
the Pledgee) that the pledges secure the obligations as amended, supplemented,
extended or restated from time to time (including by way of an increase of the
credit made available under the relevant Loan Document, such as under the
Amendment).
(e)This Third Amendment shall constitute a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents.
(f)From and after the Third Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby or
in accordance with the terms hereof.
[Signature Pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered by the parties hereto as of
the date first above written.


 
PLAYA RESORTS HOLDING B.V., as Borrower
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA HOTELS & RESORTS N.V., as Holdings
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA H&R HOLDINGS B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
HOTEL GRAN PORTO REAL B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
HOTEL ROYAL CANCUN B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
HOTEL GRAN CARIBE REAL B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
HOTEL ROYAL PLAYA DEL CARMEN B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA RIVIERA MAYA B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
PLAYA CABOS B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA ROMANA B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA PUNTA CANA HOLDING B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA ROMANA MAR B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA CANA B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA GRAN, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
GRAN DESING & FACTORY, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
DESAROLLOS GCR, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
INMOBILIARIA Y PROYECTOS TRPLAYA, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA RMAYA ONE, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA CABOS BAJA, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
HOTEL CAPRI CARIBE, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
CAMERON DEL CARIBE, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
CAMERON DEL PACIFICO, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
BD REAL RESORTS, S. DE R.L. DE C.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA HALL JAMAICAN RESORT LIMITED, as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
INVERSIONES VILAZUL S.A.S., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA CAPRI RESORT B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA PUERTO VALLARTA RESORT B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 
 
 
 
 
 
PLAYA PUNTA CANCUN RESORT B.V., as Guarantor
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Authorized Person
 






--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and a Revolving Credit Lender


 
 
By:
/s/ Michael Strobel
 
 
 
Name: Michael Strobel
 
 
 
Title: Vice President
 
 
 
 
 
 
By:
/s/ Yumi Okabe
 
 
 
Name: Yumi Okabe
 
 
 
Title: Vice President
 

 
Bank of America N.A., as a Revolving Credit Lender
 
 
By:
/s/ Roger C. Davis
 
 
 
Name: Roger C. Davis
 
 
 
Title: Senior Vice President
 



 
CITIBANK N.A., as a Revolving Credit Lender
 
 
By:
/s/ John Rowland
 
 
 
Name: John Rowland
 
 
 
Title: Vice President
 



 
Nomura Corporate Funding Americas, LLC, as a Revolving Credit Lender
 
 
By:
/s/ Andrew Keith
 
 
 
Name: Andrew Keith
 
 
 
Title: Executive Director
 




